--------------------------------------------------------------------------------

EXHIBIT 10.28

April 3, 2009

BARK GROUP INC.
Ostergade 17-19, 3rd Floor, DK-1100 Copenhagen K, Denmark

April 3rd, 2009

TO THE UNDERSIGNED SHAREHOLDER OF BARK GROUP INC.

Dear Sirs/Mesdames:

Re: Repurchase and lock-up agreement entered into between Bark Group Inc. (“Bark
  Group”, formerly Exwal Inc.) and the shareholder of Bark Group named below

We write further to:

 * the repurchase and lock-up agreement entered into between Bark Group and
   yourself as a shareholder of Bark Group (the “Repurchase Agreement”), and
   
   
 * the amendment to the Repurchase Agreement dated July 14, 2008 between Bark
   Group and yourself (the “First Amendment Agreement”).

As you are aware, Bark Group has not completed the “Financing” contemplated by
and defined in the Repurchase Agreement by either June 30, 2008, as originally
contemplated in the Repurchase Agreement, or September 30, 2008, as contemplated
in the First Amendment Agreement. The Financing is defined in the Repurchase
Agreement as an equity financing to be completed by Bark Group whereby Bark
Group will issue not more than 2,857,143 shares of its common stock for
aggregate gross proceeds of not less than $10 million. As the Financing did not
complete by September 30, 2008, Bark Group is entitled under the Repurchase
Agreement to exercise its option to repurchase your shares of Bark Group at a
price of $0.001 per share. However, Bark Group will agree not to exercise its
right to repurchase provided that you agree to the following amendments to the
Repurchase Agreement:

 * The “Financing Termination Date”, as defined in Section 1.1 of the Repurchase
   Agreement and as amended by the First Amendment Agreement, is hereby extended
   to June 30, 2009 and Bark Group will be entitled to exercise the right of
   repurchase pursuant to the Option, as defined in Section 2.1 of the
   Repurchase Agreement following such date if the Financing has not been
   completed by June 30, 2009.
   
   
 * The repurchase rights under the Repurchase Agreement will not apply to any
   shares sold by you pursuant to the Company’s Form S-1 registration statement
   subsequent to this registration statement being declared effective by the
   United States Securities and Exchange Commission and prior to the exercise of
   the right of repurchase, provided such sales are completed within the lock-up
   provisions included in the Repurchase Agreement.
   
   
 * For the purposes of Section 2.2 of the Repurchase Agreement, you hereby agree
   that delivery of written notice of exercise of the Option and payment to you
   of the Option Price can be effected by delivery to DeBondo Capital on your
   behalf.

--------------------------------------------------------------------------------

Page 2

 * The Repurchase Agreement continues in full force and effect without amendment
   except as provided for herein.

If these amendments to the Repurchase Agreement are acceptable to you, we ask
that you execute a copy of this letter where indicated below and return it to us
by no later than April 13, 2009.

Yours truly,

BARK GROUP INC.

Per:    /s/ Bent Helvang

Bent Helvang, Chairman

EXECUTION BY SHAREHOLDER:       Number of Shares of Bark Group Inc. Held: Shares
  Date of Execution:     Signature of Shareholder or Authorized
Signatory of Shareholder:       Name and Title of Authorized Signatory of
Shareholder (if Shareholder is not an
individual):           Name of Shareholder:       Address of Shareholder:      
E-mail Address of Shareholder:       Telephone Number of Shareholder:  


--------------------------------------------------------------------------------